              Case 2:07-cr-00344-RSL Document 424 Filed 04/06/21 Page 1 of 1




 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
                           UNITED STATES DISTRICT COURT FOR THE
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7     UNITED STATES OF AMERICA,                   NO. CR07-344 RSL
 8                              Plaintiff
                                                   ORDER SETTING
 9                        v.                       BRIEFING SCHEDULE
10     CLAYTON ROUECHE,
11                             Defendant.
12
13          The Court, having reviewed the Stipulated Motion of the Parties regarding a

14 proposed briefing schedule for the motion for reduction in sentence hereby states that IT
15 IS ORDERED that the motion be granted. The briefing schedule shall be as follow:
16          a.       Any amended or supplement motion by counsel on behalf of the defendant

17 shall be filed on or before May 17, 2021;
18        b.      The government’s response to the motion should be filed on or before

19 May 31, 2021;
20      c.     Any reply should then be filed on or before June 4, 2021 and the matter noted

21 for that date.
                      6th day of April, 2021.
          DATED this _____
22
23
24                                                   ROBERT S. LASNIK
25                                                   United States District Court Judge
     Presented by:
26
27 /s/ Helen J. Brunner
   HELEN J. BRUNNER
28 Assistant United States Attorney
      ORDER SETTING BRIEFING SCHEDULE/                                 UNITED STATES ATTORNEY
                                                                      700 S TEWART S TREET, S UITE 5220
      United States v. Roueche, CR07-344 RSL - 1
                                                                        S EATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
